SWANSON, J.,
CONCURRING.
A trial court has broad discretion to decide if a probationer has violated a condition of probation. Williamson v. State, 43 So.3d 843 (Fla. 1st DCA 2010). However, “[t]o establish a violation of probation, the prosecution must prove by a preponderance of the evidence that a probationer willfully violated a substantial condition of probation.” Van Wagner v. State, 677 So.2d 314, 316 (Fla. 1st DCA 1996). That did not happen in this case. The trial court made no finding that appellant had willfully and substantially violated the terms of probation. Frankly, based on a review of the record, the evidence would not have supported such a finding.